         Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 1 of 12



U N I T E D S TAT E S D I S T R I C T C O U R T
SOUTHERN DISTRICT OF NEW YORK



CITY MERCHANDISE INC,
                                 P l a i n t i ff
                                                     Civil Action No.: l:18-cv-06748 (JSR)
      -against-

BALENCIAGA AMERICA, INC.,
BALENCIAGA, S.A., and DEMNA GVASALIA;
and ABC COMPANIES,
                                  Defendants.




           PLAINTIFF'S MEMORANDUM OF LAW IN OPPOSITION TO THE PARTTAL
                MOTION TO DISMISS OF RAT FNClxax AMERICA, INC.




                                                    T O P TA N I L AW P L L C
                                                    Edward Toptani (ET6703)
                                                    375 Pearl Street
                                                    Suite 1410
                                                    New York, New York 10038
                                                    Tel. (212) 699-8930
                                                    edward@toptanilaw. com

                                                    Counsel to Plaintiff City Merchandise Inc.




New York, New York
November 8, 2018
            Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 2 of 12




                                                   TA B L E O F C O N T E N T S




TA B L E O F A U T H O R I T I E S                                                (ii)

BACKGROUND AND SUMMARY OF ARGUMENT                                                ..1


ARGUMENT                                                                          ..4


I. Applicable Standards                                                           ..4


I I . C M I I s P e r m i t t e d To P l e a s e C l a i m s I n T h e
          Alternative                                                             .5


CONCLUSION                                                                        .8




                                                                  (i)
     Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 3 of 12




                                TA B L E O F A U T H O R I T I E S




Cases                                                                                    Pas

Adler      v.    Pataki,        185         F. 3 d    35,     (2d        Cir.    1999)       5

Allarcom Pay Television, Ltd. v. Gen. Instrument Corp., 69 F.3d 381
    (9th                     Cir.                     1995)                                  7

B e l l A t l a n t i c C o r p . v. Tw o m b l y, 5 5 0 U . S . 5 5 4 ( 2 0 0 7 ) 4

Employees' Ret. Sys. of Virgin Islands v. Morgan Stanley & Co.,
   814          F.         Supp.        344           ( S . D . N . Y.      2 0 11 )         4

Gary Friedrich Enters., LLC v. Marvel Enters., Inc.,., 713 F. Supp. 2d 215
   ( S . D . N . Y.                                  2010)                                4

Hirsch v. Arthur Anderson & Co. 72 F.3d 1085 (2d Cir. 1995) 4

niustro Int 'I, LLC v. Int'l Bus. Machines Corp., US Dist LEXIS 33324
   (ND Tex May 4, 2007, Civil Action No. 3:06-CV-1969-L) 7

Interpharm, Inc. v. Wells Fargo Bank, Nat'IAss, 655 F.3d 136
    (2d                     Cir.                    2 0 11 )                             4

Kirtsaeng v. John Wiley & Sons, Inc., 133 S. Ct. 1351 (2013) 7

U n i t e d S t a t e s v. H o o p e r, 4 3 F. 3 d 2 6 ( 2 d C i r 1 9 9 4 ) 2

V.D.B. Pacific B. V. v. Chassman, 705 F. Supp. 2d 279
   ( S . D . N . Y.                                  2010)                               5

Zimnicki v. Neo-Neon Int'l, Ltd., 2009 US Dist LEXIS 106063
   (ND      111    N o v.      9,    2009,      No.    06   C                   4879)    7

Rules


Fed.             R.           C i v.            P.            6(b)(1)(B)                 2

Fed.                  R.           C i v.              P.                8(a)            4

Fed.                  R.           C i v.              P.                8(d)            5
    Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 4 of 12




Fed.        R.      C i v.    P.       Rule      12(b)(6)        4

Fed.        R.      C i v.    P.       Rule      15(a)(3)        2


Statutes


17U.S.C. § 106

Other Authorities


1 M. Nimmer & D. Nimmer, NIMMER ON COPYRIGHT § 1.01 [B]
  (Matthew            Bender,          R e v.     Ed.)       7

5 M. Nimmer & D. Nimmer, NIMMER ON COPYRIGHT § 17.02
  (Matthew          Bender,          R e v.     E(ii)d.)     6




                             (iii)
      Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 5 of 12



       Plaintiff City Merchandise Inc. ("CMI"), by its counsel, Toptani Law PLLC,

submits the following memorandum of law in opposition to the partial motion to dismiss

filed by Defendant Balenciaga America, Inc. (referred to herein as the "Moving

Defendant").


                BACKGROUND AND SUMMARY OF ARGUMENT


       After the Moving Defendant failed to respond to CMI's cease and desist letter,

dated June 29,2018 (Dkt. No. 25, Ex. A), CMI filed its original complaint, which was

confined to a single claim under the Copyright Act against the Moving Defendant. The

original complaint was served on August 2,2018. (Dkt. No. 14.).'
       On August 20,2018, after obtaining CMI's consent for an extension of time to

respond to the original complaint, the Moving Defendant filed a proposed stipulation

seeking up to and including September 20,2018, in which to respond. The Court "so

ordered" the stipulation on August 28,2018 (Dkt. No. 15), and Moving Defendant filed

its answer on September 20,2018. (Dkt. No. 19.)

       On October 12,2018, CMI filed its first amended complaint ("FAC") (Dkt. No.

20), which included Balenciaga, S.A. and Demna Gvasalia as additional named

defendants (Balenciaga America, Inc., Balenciaga, S.A. and Demna Gvasalia are

collectively referred to hereinafter as "Defendants"). In addition to CMI's claims against

Defendants for direct violations of the Copyright Act (i.e., the First Count), the following



1 Although the Moving Defendant's president, Vira Capeci, represented that she
took "prompt" action to remove infringing products from the Moving Defendant's retail
boutiques following receipt of the cease and desist letter, there is no supporting evidence.
(See Dkt. No. 32 (Capeci Declaration), ^10; Dkt. No. 35 (Toptani Reply Declaration),
4.)
     Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 6 of 12




additional claims were interposed in the FAC: contributory copyright infringement (i.e.,

the Second Count), vicarious copyright infringement (i.e., the Third Count), copyright

infringement of the French Intellectual Property Code (i.e., the Fourth Count), and unjust

enrichment (i.e., the Fifth Count).^

       Remarkably, the Moving Defendant neither sought CMPs consent for an

additional extension of time to answer the FAC, nor did it make a timely motion seeking

such relief. Therefore, the Moving Defendant was required to respond to the FAC no

later than October 26,2018, imder Rule 15(a)(3). However, it failed to do so. As such,

the Moving Defendant has been in default since that time.

       On November 1,2018 (i.e., five days after its answer to the FAC was due), the

Moving Defendant filed its partial motion to dismiss. In doing so, it did not seek

additional time to respond to the FAC, including the unchallenged counts.^

       It appears that the Moving Defendant's utilization of a partial motion to dismiss

with respect to the unjust enrichment count is nothing more than a litigation tactic aimed

solely at delaying the adjudication of this case, especially since its counsel was expressly



2 It should also be noted that the Moving Defendant's counsel refused to accept
service of process on behalf of the other Balenciaga defendants (i.e., Balenciaga, S.A.
and Demna Gvasalia), which ~ like this motion ~ only serves to unnecessarily delay the
case and increase CMI's expenses. To date, those two Defendants have neither appeared
nor answered.


3 Taking into account the applicable rules, the Moving Defendant was required to
submit an accompanying application under Rule 6(b)(1)(B) because the time to answer
the FAC had expired prior to the filing of its partial motion to dismiss. In this
connection, the Second Circuit has strictly limited the type of attorney error that
could be considered excusable neglect for such a default, and the ignorance of the law or
rules does not, in general, satisfy the standard. See, e.g., United States v. Hooper, 43 F.
3d 26,29 (2d Cir 1994). Thus, it is within the Court's discretion to allow CMI to move
for a default judgment, and it will do so if permitted.



                                             2
     Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 7 of 12



advised prior to, and during, the pre-motion call with the Court that CMI's unjust

enrichment claim would be applicable only to the extent the Copyright Act was

inapplicable to its claims.

        To be sure, as discussed further below, the Moving Defendant's partial motion to

dismiss is without merit. It alleges that CMI's unjust enrichment claim is preempted by

its claim under the Copyright Act."* However, in making this untenable argument, the

Moving Defendant ignores well-settled law that alternative theories for relief may be pled

in a complaint. Regardless of this well-established principle, the Moving Defendant

intentionally avoids the well-pled allegations in the FAC, which make it abundantly clear

that the Moving Defendant is liable for Defendants' overseas wrongdoing, including their

infringing activities that are ^ subject to the Copyright Act. In this connection, the

Court may recall that the Moving Defendant argued in its opposition to CMI's motion for

a preliminary injunction and seizure of infringing products that U.S. copyright law has no

extraterritorial application. (Dkt. No. 30 at 7.) Assuming, arguendo, that this argument is

correct with regard to all of CMI's claims in the FAC, its unjust enrichment claims are

not preempted vrith respect to the overseas misconduct alleged in the FAC.

       At this juncture, the Moving Defendant is not entitled to dismissal of any claims

in the FAC.




^ In an effort to add meat to it its honey motion, the Moving Defendant
disingenuously suggests the CMI's First Count, which is for direct infringement under
the Copyright Act, is also an unjust enrichment claim. (Def. Br. at 6, fh 1.) It is not and
the Moving Defendant knows this. {See FAC 68-81.)



                                             3
     Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 8 of 12



                                        ARGUMENT


    L Applicable Standards

        A court construing the sufficiency of a complaint must read it "generously,

drawing all reasonable inferences from its allegations in favor of the plaintiff."

Employees' Ret. Sys. of Virgin Islands v. Morgan Stanley & Co., 814 F. Supp. 344, 350

(S.D.N. Y. 2011). When doing so, the court "assum[es] all facts alleged within the four

comers of the complaint to be tme," Interpharm, Inc. v. Wells Fargo Bank, Nat'I Ass, 655

F.3d 136, 141 (2d Cir. 2011).

       In considering 12(b)(6) motions like this, a court should place allegations and

supporting and opposing materials in context of the total dispute. It may take judicial

notice of undisputed and undisputable facts revealed in its own files, Leonard F. v. Israel

Discount Bank, 199 F.3d 99,107 (2d Cir. 1999) ("In adjudicating a Rule 12(b)(6) motion,

a district court must confine is consideration to the facts stated on the face of the


complaint, in documents appended to the complaint or incorporated in the complaint by

reference, and to matters of which judicial notice may be taken." (internal quotation
marks omitted)); Hirsch v. Arthur Anderson & Co. 72 F.3d 1085, 1092 (2d Cir. 1995)

("We may consider all papers and exhibits appended to the complaint, as well as any

matters to which judicial notice may be taken.").

       Moreover, under the "liberal" pleading standard set forth in Federal Rule of Civil

Procedure 8(a), a complaint "may not be dismissed for failure to state a cause of action if

it provides the defendants 'fair notice of what the [] claim is and the grounds upon which

it rests.'" Gary Friedrich Enters., LLC v. Marvel Enters., 713 F. Supp. 2d 215 (S.D.N.Y.

2010) {quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 555 (2007)) (alteration in




                                              4
      Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 9 of 12




original); see also V.D.B. Pacific B. V. v. Chassman, 705 F. Supp. 2d 279, 280 (S.D.N.Y.

2010) ("unjust enrichment" claim govemed by "notice pleading standards").

I I . C M I I s P e r m i t t e d To P l e a d C l a i m s I n T h e A l t e r n a t i v e


          A plaintiff is permitted to plead in the altemative, even when its theories are

inconsistent. Fed. R. Civ. P. 8(d)(3) ("[a] party may state as many separate claims or

defenses as it has, regardless of consistency."); see Adler v. Pataki, 185 F.3d 35, 41 (2d

Cir. 1999) (The Federal Rules offer "sufficient latitude to construe separate allegations in

a complaint as altemative theories at least when drawing all inferences in favor of the

non-moving party...")

          Here, the FAC explicitly states that CMI's unjust enrichment claim is viable "[t]o

the extent that any Defendants' conduct does not constitute copyright infringement under

applicable law..." (Compl. K 112; see, also, Compl. 140 ("And, to the extent not

preempted by the Copyright Act, this Court has supplemental jurisdiction over Plaintiffs

related claims pursuant to 28 U.S.C. § 1367.).)

         CMI has not acknowledged that its unjust enrichment claim is nothing more than

a repackaged copyright claim for which recovery is unavailable under the Copyright Act,

as the Moving Defendant falsely claims. (Def. Br. at 1.) To the contrary, in the first

paragraph the of FAC, CMI alleges that its unjust enrichment claims emanate fi-om

"Defendants' willful global infringement of Plaintiff s copyright." {See, e.g., Compl. ^ 1.)

In this connection, Defendants have created a nearly seamless global retail eco-system to

promote the sale of infiinging products to customers located around world and for

shipment around the world. (Compl. 32, 56). And in doing so, Defendants have

operated as a single, integrated enterprise committing copyright infringement around the




                                                            5
     Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 10 of 12



world for which each defendant is jointly-liable for the other defendants' misconduct.

{See, e.g., Compl. 10,11, 12, 25, 37, 39, 84.)

        Critically, CMI's unjust enrichment claim was plead in the altemative, only to the

extent that Defendants' acts were found not to infringe U.S. copyright laws. By

definition, then, the unjust enrichment claim is not predicated on copyright infringement

governed by U.S. law; indeed, it is precisely the opposite. That is, if Defendants were to

be found liable for copyright infringement, the unjust enrichment claim would fail by its

own terms. Since there is obviously no "but for" relationship between the two claims, the

unjust enrichment claim is not preempted.

        Nevertheless, the Moving Defendant argues, somewhat repetitively, that CMI's

unjust enrichment claim is preempted by the U.S. Copyright Act. (Def. Br. at 3,4, 6).

However, generally speaking, the preemption doctrine arising from Section 106 of the

U.S. Copyright Act does not apply to state law claims based on wrongful acts committed

outside the territorial jurisdiction of the U.S. Copyright Act, i.e., outside the United

States.^ Among other places, it appears that Defendants (including specifically the

Moving Defendant) have offered for sale and sold infringing products in Canada. {See,

e.g., Dkt. No. 35, Ex. D (showing sales of infringing products to Nordstrom Canada

Retail Inc.).)

        It is well established that the Copyright Act generally does not apply

extraterritorially. See, e.g., 5 M. Nimmer & D. Nimmer, NIMMER ON COPYRIGHT §



5 CMI has also alleged copyright violations of France. There is no legal barrier for
such claims to be heard by this Court. CMI may be required to add other locations in the
future when the full extent of Defendants' globd infringement is uncovered. To date, the
Moving Defendant has produced no documents in discovery.



                                              6
        Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 11 of 12



 17.02 (Matthew Bender, Rev. Ed.) (citing Kirtsaeng v. John Wiley & Sons, Inc., 133 S.

Ct. 1351 (2013)). And it follows that the Copyright Act does not preempt state law claims

based on wrongful acts committed abroad. Allarcom Pay Television, Ltd. v. Gen.

Instrument Corp., 69 F.3d 381, 387 (9th Cir. 1995) ("federal copyright law does not

apply to extraterritorial acts of infringement... [a]ccordingly, it does not preempt causes

of action premised upon possible extraterritorial infringement."); see also Illustro Sys.

Int'l, LLC V. Int'l Bus. Machines Corp., US Dist LEXIS 33324, at *40 (ND Tex May 4,

2007, Civil Action No. 3:06-CV-1969-L) ("Because the court has determined that [the

plaintiff] cannot claim protection under the Copyright Act for acts that occurred outside

of the United States ... its imjust enrichment claim is not preempted"); Zimnicki v. Neo-

Neon Int'l, Ltd., 2009 US Dist LEXIS 106063, * 9 (ND 111 Nov. 9, 2009, No. 06 C 4879);

1 M. Nimmer & D. Nimmer, NIMMER ON COPYRIGHT § 1.01[B], at 1-9, n. 40

(Matthew Bender, Rev. Ed.) ("[A]negations of copyright infringement occurring abroad

are not equivalent to the exclusive rights specified under § 106, and hence are not subject

to pre-emption.").^

             Thus, it carmot be said that CMI's unjust enrichment claim "arises" out

of copyright infringement any more than infringement "arises" out of unjust enrichment.

Rather, they are alternative claims arising out of Defendants' improper use of CMI's

p r o p e r t y.

             There is no rule or law at stake that should prohibit CMI from bringing in this

action its state law theories of action otherwise available to it in order to vindicate its

rights against Defendants for their rogue practices occurring outside the United States

^ Should the Court determine that the Copyright Act applies to any extraterritorial
misconduct, CMI will trim its unjust enrichment claims accordingly.

                                                  7
    Case 1:18-cv-06748-JSR Document 42 Filed 11/08/18 Page 12 of 12




involving CMI's copyrighted designs.^ Therefore, based upon the foregoing, CMI's
unjust enrichment claims relating to misconduct that occurred outside the United States

cannot be preempted by the Copyright Act at this time.

                                    CONCLUSION


       For the foregoing reasons, the Moving Defendant's partial motion to dismiss the

complaint should be dismissed, together vrith such other and further relief this Court may

deem just and proper.


Dated: New York, New York
       November 8, 2018



                                                Respectfully submitted,

                                             T O P TA N I L AW P L L C
                                                Counsel for Plaintiff City Merchandise Inc.


                                             By:/s/ Edward Toptani
                                             Edward Toptani (BT-6703)
                                             375 Pearl Street
                                             Suite 1410
                                             New York, New York 10038
                                             Tel: (212) 699-8930
                                             edward@toptanilaw.com




^ The cases cited by the Moving Defendant to argue preemption are inapposite.
None of them addresses the issue of wrongful acts committed outside the United States.



                                            8
